Dissenting Opinion by
Judge Colins:
I respectfully dissent from that part of the majority opinion disallowing the reimbursement of funeral ex*586penses to Randy Stowers. Mr. Stowers was under no obligation to pay these costs. His receipt of both insurance proceeds and an award under the Act cannot constitute a “double recovery”, as so characterized by the majority; indeed, the majority would financially penalize Mr. Stowers for his voluntary assumption of these costs. I cannot find authority in the Act for this result.